DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed October 19, 2020.  Claims 1, 8 and 15 are amended.  Claims 1-20 are currently pending and have been examined in the application.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 
In claims 1, 8 and 15 the subject matter “generating ratings on safety, aesthetics and legal conformance levels of the extracted billboard information, wherein the rating on safety is generated based on a generation of matrices comprising attention time, a number of views, traffic conditions, road designs, and a number of billboards in a given location, wherein the rating on aesthetics is generated based on a generation of matrices comprising a size of a billboard sign, content, location significance, local language and location background, wherein the rating on legal conformance levels is generated based on multiple models which gather regulatory and contractual information regarding a location and surrounding information” is not supported by the specification.  The specification does not describe how these matrices are generated, consequently it does not describe how these ratings are generated.  Disclosing what comprise the matrices is not an algorithm or a description of how the ratings are generated.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function.  See MPEP 2161.01.
	Claims 1, 8 and 15 recite “generating a 3D model of the billboard that incorporates updates based on the generated ratings and safety, aesthetics and legal conformance issues discovered from the generated ratings.”  The specification discloses that “the billboard aesthetics and safety rating generator 110A, 110B generates a 3D model of the improved billboard” [0037].  This does not describe how a 3D model is generated based on the rating and safety, aesthetics and legal conformance issues discovered from the generated ratings.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification.  See MPEP 2161.01.
	In claims 1, 8 and 15 the subject matter “generating improvement recommendations designed to increase the generated ratings” is not disclosed by the specification.  The specification recites that in “one embodiment, the billboard aesthetics and safety rating generator 110A, 110B may utilize aesthetics, safety and conformance ratings to generate recommendations as to how to improve on the previous ratings.” [0039].  This does not describe how improvement recommendations are generated.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function.  See MPEP 2161.01.
Claims 2-7, 9-14 and 16-20 by being dependents of Claims 1, 8 and 15 respectively are also rejected.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is directed towards a system but comprises method steps.  If the claim is directed to a system it is not clear what the structural elements of the system are.  As such it is unclear whether the claim is directed to a system or a method.  Therefore, the claim is indefinite.  Claims 9-14 being dependents of Claim 8 are also rejected. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: receiving, a plurality of information related to a billboard; extracting specific billboard information from the received data; generating ratings on safety, aesthetics and legal conformance levels of the extracted billboard information, wherein the rating on safety is generated based on a generation of matrices comprising attention time, a number of views, traffic conditions, road designs, and a number of billboards in a given location, wherein the rating on aesthetics is generated based on a generation of matrices comprising a size of a billboard sign, content, location significance, local language and location background, wherein the rating on legal conformance levels is generated based on multiple models which gather regulatory and contractual information regarding a location and surrounding information; generating a 3D model of the billboard that incorporates updates based on the generated ratings and safety, Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional element provided by the claim amounts to generally applying the abstract idea, in a computer environment.  In particular the claim recites the additional element, by a processor, which is recited at a high level of generality and merely uses a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The additional element does not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
the additional limitation amounts to applying the abstract idea on a computer.  Viewing individually, the limitation generically referring to a processor, does not constitute significantly more because it is simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not offer substantially more than the sum of the functions of the elements when each is taken singularly.  
	Likewise, dependent claims 2-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance claims 2 and 7 are directed to managing personal behavior; claims 3-4 provides for gathering data; claims 5-6 further adds to the abstract idea by describing characteristics of the billboard advertising.  Thus, while they may slightly narrow the abstract idea by further describing it and/or by extra-solution activities they do not make it less abstract and are rejected accordingly.  Further still, claims 8-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-7 and are also rejected accordingly.
Claims 8-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a system but 
	Claim 8 is directed to receiving, extracting and generating features, which based on the broadest reasonable interpretation in light of the specification could be embodied solely on software.  As such, Claim 8 is directed to software per se, which is a non-statutory subject matter.
	Claims 9-14 are also rejected under 35 U.S.C § 101 since they do not fix the deficiency raised in claim 8.



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 112 rejection that the claimed matter “generating ratings on safety, aesthetics and legal conformance levels of the extracted billboard information” is supported by the Applicant's Specification in paragraphs [0034]- [0037].  The Examiner respectfully disagrees.  A review of Applicant’s does not show any algorithm or description of how ratings on safety, aesthetics and legal conformance levels are generated.  There is no description of a matrix being generated.  Merely proffering data that a rating is based on does not provide a description of how a function is performed in this case how a safety, aesthetics and legal conformance levels ratings are generated.  As such, the 35 U.S.C. § 112(a) rejection has not been overcome by the Applicant.  
B.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the claimed invention demonstrates a practical application of the exception because it improves computer-related technology by implementing a system capable of creating a 3D billboard model, integrating the model with an advertising company may “improve the existing billboard to resolve the discovered safety, aesthetics and conformation issues” [0037].  Improving safety, aesthetics and conformation issues amount to a safety, aesthetic and/or compliance improvement rather than an improvement to a computer or another technology.  As such, merely creating a 3D billboard model that integrates local authority's regulation plans and processing safety, aesthetics and conformance ratings is not an improvement to a computer or related technology.  Therefore, based on the foregoing, the 35 U.S.C. § 101 rejection is maintained.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached on 469-295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).